Title: To Thomas Jefferson from Henry Dearborn, 3 September 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department September 3d. 1802
          
          Yesterday on my return from the Highlands I was honored with your favors of the 27th. and 30th. Ulto. with the enclosures accompanying them—I have written to Governor Harrison, on the subject of the several communications from him and others, A copy of which I herewith enclose you—If any thing farther is necessary to be said to him on the subject, or if any part of what I have written should not meet your approbation, I will thank you Sir for your directions—I conceived it of importance that the outlines at least, of what might be considered necessary to communicate to the Governor should be forwarded as soon as possible, which is my apology for not submitting it to your inspection previous to its being forwarded to the Governor—It appears evident that one or more companies will be necessary on the waters of the Illinois, but I doubt whether the necessary orders can be received in time to remove a company from Detroit before the season will be too far advanced—I am of opinion that a company may be Spared from Boston and one from Philadelphia if necessary, there being two compys. at each of those places—Enclosed you will receive a letter from Governor Clinton, One from Mr. Taylor and a Treaty with the Senecas, by which they have ceeded the strip of land on Niagara River, including what is called Black rock, the proposed site for a Military Post, and also a letter from Paul Busti Agent of the Holland Company, accompanyed with a Treaty with the Senecas—The exparson appears very accommodating, and there can I presume be no risk in agreeing to notice his request for some appointment, when he shall produce the recommendations of the Gentlemen he mentions; but at all events if sincere in his professions, he will acquiesce in whatever may happen—
          I have the honor to be with respectful consideration Your Hume. Servt.
          
            H. Dearborn
          
        